                                                                                           DISTRICT OF OREGON
                                                                                               FILED
                                                                                             August 01, 2019
                                                                                       Clerk, U.S. Bankruptcy Court



  Below is an order of the court.




                                                                              _____________________________
                                                                                     TRISH M. BROWN
                                                                                   U.S. Bankruptcy Judge




                          UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF OREGON

In re                                                       Case No. 19-30223-tmb11

Western Communications, Inc.                                FOURTH INTERIM ORDER
                                                            GRANTING DEBTOR'S MOTION
                              Debtor.                       FOR AUTHORITY TO USE CASH
                                                            COLLATERAL AND SETTING
                                                            CONTINUED HEARING ON
                                                            OCTOBER 21, 2019 AT 9:00 A.M.
                THIS MATTER having come before the Court upon Debtor's Motion for

Authority to Use Cash Collateral (the "Motion") [ECF No. 12], a hearing having been held

before the Court, and the Court being duly advised in the premises and finding good cause; now,

therefore,

                IT IS HEREBY ORDERED that:

                1.    On an interim basis pending a final hearing on the Motion, Debtor is

authorized to use cash collateral in which Sandton Credit Solutions Master Fund III, LP

("Sandton") claims a security interest (the "Cash Collateral") in accordance with the terms of this

Order to pay costs and expenses incurred by Debtor in the ordinary course of its business,

consistent with the budget attached to this Order as Exhibit 1 (the "Budget").

Page 1 of 5 -    FOURTH INTERIM ORDER GRANTING DEBTOR'S MOTION FOR AUTHORITY TO
                 USE CASH COLLATERAL AND SETTING CONTINUED HEARING ON
                 OCTOBER 21, 2019 AT 9:00 A.M.
                                              Tonkon Torp LLP
                                          888 SW Fifth Ave., Suite 1600
                                               Portland, OR 97204
                                                 503.221.1440
                     Case 19-30223-tmb11              Doc 219             Filed 08/01/19
                2.     Debtor's authority to use Cash Collateral is limited to the amounts set forth

in the Budget; provided, however, that Debtor may make expenditures in excess of said sums in

the Budget so long as any variance shall not exceed 8% of the cumulative expenses as set forth in

the Budget, tested on a monthly basis. Debtor may exceed such variances only with the prior

written consent of Sandton or by subsequently entered order of this Court. On or before 10 days

after the end of each month, Debtor shall deliver to Sandton a report comparing, on a line item

and aggregate basis, Debtors' actual performance to the Budget.

                3.     Debtor's authority to use Cash Collateral, without further order of the

Court issued after notice and hearing or the written consent of Sandton, shall automatically

expire upon the earlier of (a) October 31, 2019, or (b) regardless of whether Debtor has expended

the entire amount set forth in the Budget, the failure by Debtor to comply with any provision of

this Order (such failure being an "Event of Default"), which failure is not remedied within five

business days after delivery of notice of such failure by Sandton to Debtor (the earlier of such

date, the "Termination Date"). Upon the Termination Date, Debtor's authority to use or spend

any further Cash Collateral shall automatically terminate unless and until Debtor obtains the

written consent of Sandton or a further order of this Court, issued after notice and an opportunity

for a hearing; provided, however, that notwithstanding the occurrence of the Termination Date,

Debtor shall be authorized to use Cash Collateral to pay those budgeted amounts that have been

incurred prior to the Termination Date.

                4.     As adequate protection for any Cash Collateral used by Debtor, Sandton is

hereby granted, pursuant to Sections 361(1) and 363(e) of the Bankruptcy Code, a perfected lien

(the "Replacement Lien") to secure an amount of Sandton's prepetition claims equal to the extent

of any diminution in value of Sandton's collateral as of January 21, 2019 (the "Petition Date")

(the "Diminution") by reason of the use of Cash Collateral authorized herein, whether as a result

of physical deterioration, consumption, shrinkage, or otherwise. The Replacement Lien shall

attach to all property and assets of Debtor and its estate, of any kind or nature whatsoever,

Page 2 of 5 -    FOURTH INTERIM ORDER GRANTING DEBTOR'S MOTION FOR AUTHORITY TO
                 USE CASH COLLATERAL AND SETTING CONTINUED HEARING ON
                 OCTOBER 21, 2019 AT 9:00 A.M.
                                               Tonkon Torp LLP
                                           888 SW Fifth Ave., Suite 1600
                                                Portland, OR 97204
                                                  503.221.1440
                     Case 19-30223-tmb11               Doc 219             Filed 08/01/19
whether now owned or hereinafter acquired by Debtor, and all products, proceeds, rents, issues,

or profits thereof that were either subject to Sandton's security interests or liens as of the Petition

Date or acquired as a result of Debtor's use and/or expenditure of Cash Collateral; provided,

however, that the Replacement Lien shall not attach to property recovered through the exercise

of the powers granted under Sections 506(c), 544, 545, 547, 548 and 549 of the Bankruptcy

Code. Granting this security interest to Sandton is for the purpose of providing adequate

protection to Sandton to protect its allowed secured claim on the Petition Date and is not

intended, nor shall it be deemed, to improve the collateral position of Sandton as of the Petition

Date.

                5.     The Replacement Lien shall be in addition to all other security interests

and liens securing Sandton's allowed secured claim in existence on the Petition Date.

Additionally, nothing in this Order shall abridge or limit Sandton's security interest in proceeds,

products, or profits to the extent provided under Section 552 of the Bankruptcy Code.

                6.     The Replacement Lien hereunder shall at all times be senior to the rights

of Debtor and any successor trustee or estate representative in this case or any subsequent cases

or proceedings under the Bankruptcy Code. With respect to the collateral encumbered by

prepetition liens in favor of Sandton, the Replacement Lien shall have the same priority as

Sandton's prepetition liens in any property or assets acquired by Debtor postpetition of the same

nature or type. With respect to any other property acquired by Debtor postpetition to which the

Replacement Lien applies, the priority of the Replacement Lien shall be determined as of the

date of entry of this Order.

                7.     The Replacement Lien granted to Sandton by this Order shall be perfected

and enforceable by operation of law upon execution and entry of this Order by the Court without

regard to whether such Replacement Lien is perfected under applicable non-bankruptcy law.

Sandton shall have relief from the automatic stay to allow Sandton to perfect its Replacement

Lien under applicable nonbankruptcy law.

Page 3 of 5 -    FOURTH INTERIM ORDER GRANTING DEBTOR'S MOTION FOR AUTHORITY TO
                 USE CASH COLLATERAL AND SETTING CONTINUED HEARING ON
                 OCTOBER 21, 2019 AT 9:00 A.M.
                                                Tonkon Torp LLP
                                            888 SW Fifth Ave., Suite 1600
                                                 Portland, OR 97204
                                                   503.221.1440
                      Case 19-30223-tmb11               Doc 219             Filed 08/01/19
                  8.     To the extent the Replacement Lien proves to be inadequate as adequate

protection for the Diminution, as further partial adequate protection Sandton shall and hereby

does hold allowed administrative claims under Section 503(b) of the Bankruptcy Code, which

claims shall have priority over, and be senior to, all other administrative claims against Debtor

pursuant to Section 507(b) of the Bankruptcy Code.

                  9.     Debtor shall at all times keep the Prepetition Collateral and the properties

to which the Replacement Lien attaches free and clear of all other liens, encumbrances, and

security interests, other than those in existence on the Petition Date, and shall pay and discharge

when due all taxes, levies, and other charges arising or accruing from and after the Petition Date.

Debtor shall at all times maintain the Prepetition Collateral and cause to be maintained policies

of insurance providing adequate coverage for the Prepetition Collateral for all property and

casualty risks.

                  10.    The provisions of this Order and the effect of any actions taken hereunder

shall survive issuance and entry of any order converting this case to one under Chapter 7 of the

Bankruptcy Code or dismissing this Chapter 11 case. The priorities, liens, and security interests

granted herein shall continue in this or any superseding case under the Bankruptcy Code, and any

such liens and security interests shall maintain their priority as provided herein until satisfied and

discharged subject to the Bankruptcy Code.

                  11.    Upon reasonable prior notice from Sandton, Debtor shall allow Sandton

access during normal business hours to its collateral for the purpose of inspecting or appraising

such collateral. This Order, and each of its terms, shall be effective immediately upon entry by

the Court.

                  IT IS FURTHER ORDERED that a continued hearing on Debtor's Motion for

Authority to Use Cash Collateral shall be held by the Court in Courtroom 4 of the United States

Bankruptcy Court for the District of Oregon, 1050 SW Sixth Avenue, Portland, Oregon 97204,

on October 21, 2019, at 9:00 a.m. Within three business days after the entry hereof, Debtor shall

Page 4 of 5 -      FOURTH INTERIM ORDER GRANTING DEBTOR'S MOTION FOR AUTHORITY TO
                   USE CASH COLLATERAL AND SETTING CONTINUED HEARING ON
                   OCTOBER 21, 2019 AT 9:00 A.M.
                                                Tonkon Torp LLP
                                            888 SW Fifth Ave., Suite 1600
                                                 Portland, OR 97204
                                                   503.221.1440
                        Case 19-30223-tmb11             Doc 219             Filed 08/01/19
mail or otherwise serve a copy of this Order, together with a notice of the further hearing,

pursuant to LBR 4001-1.D and LBF 541.50.

                                                  ###

I certify that I have complied with the requirements of LBR 9021-1(a).

Presented by:

TONKON TORP LLP



By /s/ Michael W. Fletcher
   Albert N. Kennedy, OSB No. 821429
   Michael W. Fletcher, OSB No. 010448
   888 S.W. Fifth Avenue, Suite 1600
   Portland, OR 97204-2099
   Telephone: 503-221-1440
   Facsimile: 503-274-8779
   E-mail:      al.kennedy@tonkon.com
                michael.fletcher@tonkon.com
   Attorneys for Debtor

cc:    List of Interested Parties




Page 5 of 5 -   FOURTH INTERIM ORDER GRANTING DEBTOR'S MOTION FOR AUTHORITY TO
                USE CASH COLLATERAL AND SETTING CONTINUED HEARING ON
                OCTOBER 21, 2019 AT 9:00 A.M.
                                              Tonkon Torp LLP
                                          888 SW Fifth Ave., Suite 1600
                                               Portland, OR 97204
                                                 503.221.1440
                     Case 19-30223-tmb11              Doc 219             Filed 08/01/19
Western Communications
Cash Collateral Budget

                                     Data Type                Actual         Actual        Actual        Actual      Actual        Forecast       Forecast      Forecast      Forecast       Forecast
                    Weeks Beginning - Mondays                6/3/2019      6/10/2019     6/17/2019     6/24/2019    7/1/2019       7/8/2019      7/15/2019     7/22/2019     7/29/2019      8/5/2019
                      Weeks Ending - Sundays                 6/9/2019      6/16/2019     6/23/2019     6/30/2019    7/7/2019      7/14/2019      7/21/2019     7/28/2019      8/4/2019      8/11/2019

                                                    Source
      RECEIPTS (CR) - SOURCES

 R1     Advertising All                             R1&R2        85,378       168,440       257,757       281,053       34,356       216,100        216,100       216,100        216,100        141,800
 R2     Advertising Other                           R1&R2           360         1,525           -             936          -             -              -             -              -              -
 R3     Circulation Auto Renew CC                   R3-R5        34,258        38,586        45,071        40,227       28,287        34,000         34,000        34,000         34,000         28,300
 R4     Circulation Auto Renew ACH                  R3-R5        10,407        16,038        13,581        10,978        8,109         9,800          9,800         9,800          9,800          8,100
 R5     Circulation Auto Renew Check/Cash           R3-R5        68,156        76,267        78,310        66,998       48,627        33,400         33,400        33,400         33,400         26,700
 R6     Other Receipts                               R6             -             -             -             -      1,125,000           -              -             -        1,122,500          5,400

          Total Receipts                                        198,560       300,855       394,719       400,191    1,244,379       293,300        293,300       293,300      1,415,800        210,300

          DISBURSEMENTS (CD) - USES

DL1     Gross Payroll                               DL 1-3      148,962       138,825       148,130           -        387,434       107,600        107,600       107,600        107,600         89,600
DL2     Employer Taxes/Workers Comp                 DL 1-3       15,471        15,442        14,945           -         39,916           -           47,300           -           26,600         20,700
DL3     Benefits (Health Ins./Retirement)           DL 1-3       25,447         7,510        17,514         7,275       21,172         1,000          1,000         1,000          1,000            800
              Total Labor                                       189,880       161,777       180,589         7,275      448,522       108,600        155,900       108,600        135,200        111,100
 D4     Property/Casualty/Liability Insurance         D4            -             -             -          38,849          -           4,900          4,900         4,900          4,900          4,900
 D5     Carriers/Haulers/Freight                    D5&D6           -          89,012         2,542        69,625          -             800         68,800        58,600            800            700
 D6     Correspondents & Other Contract Labor       D5&D6         3,295         3,900         6,222         4,851        3,731         4,900          4,900         4,900          4,900          4,200
 D7     News Bureaus                                  D7          4,571        10,133         5,667         2,678       10,630         8,300          8,300         8,300          8,300          5,800
 D8     Newsprint                                     D8         16,905        37,376       105,150         1,659       34,197        47,100         47,100        47,100         47,100         25,600
 D9     Chemicals/Ink                                 D9            -             -           2,711        18,086            46        1,700          1,700         1,700          1,700          1,900
D10     Postage                                    D10&D11          590           649         1,217           177        9,402         3,600          3,600         3,600          3,600          2,400
D11     Dues & Subscriptions/Software License Fees D10&D11        2,344           899        46,785        21,490        3,355         2,300          2,300         2,300          2,300          2,100
D12     Utilities/Phone/Internet                   D12&D13        4,905         5,447        64,375        18,652        6,906         9,800          9,800         9,800          9,800          6,500
D13     Utility Prepayments                        D12&D13          -             -             -             -            -             -              -             -              -              -
D14     Maintenance - Building/Vechilces/Equipment D14            4,010         1,744         7,404         4,082        2,587         5,500          5,500         5,500          5,500          2,700
D15     Other Operating Expenses                     D15         10,338         5,767        29,911        15,653       12,852        17,400         17,400        17,400        274,100         15,100
D16     Capital Improvements                         D16            -             -             -             -            -             -              -             -              -              -
D17     Professional Fees                            D17              81          -             -             -            -             -              -             -              -              -
D18     US Trustee Fee                               D18            -             -             -             -            -             -              -          42,277            -              -
D19     Interest - Sandton Debt (4.5%)               D19            -             -             -             -            -         835,300            -             -              -          865,800

          Total Disbursements                                   236,920       316,703       452,573       203,078      532,227      1,050,200       330,200       314,977        498,200      1,048,800



      Increase (Decrease) in Cash                               (38,360)      (15,848)      (57,854)      197,114      712,151       (756,900)      (36,900)      (21,677)       917,600       (838,500)
      Cash Beginning Balance                                    179,608       141,248       125,400        67,546      264,660        976,811       219,911       183,011        161,334      1,078,934
      Cash Ending Balance - Book                                141,248       125,400        67,546       264,660      976,811        219,911       183,011       161,334      1,078,934        240,434




                                                                                                                                                                                          EXHIBIT 1
                                                                                                                                                                                         Page 1 of 3
                                                                        Case 19-30223-tmb11              Doc 219       Filed 08/01/19
Western Communications
Cash Collateral Budget

                                     Data Type                Forecast      Forecast      Forecast    Forecast      Forecast      Forecast      Forecast      Forecast     Forecast       Forecast
                    Weeks Beginning - Mondays                8/12/2019     8/19/2019     8/26/2019    9/2/2019     9/9/2019      9/16/2019     9/23/2019     9/30/2019    10/7/2019      10/14/2019
                      Weeks Ending - Sundays                 8/18/2019     8/25/2019     9/1/2019     9/8/2019     9/15/2019     9/22/2019     9/29/2019     10/6/2019    10/13/2019     10/20/2019

                                                    Source
      RECEIPTS (CR) - SOURCES

 R1     Advertising All                             R1&R2       141,800       141,800       141,800          -            -             -             -             -             -              -
 R2     Advertising Other                           R1&R2           -             -             -            -            -             -             -             -             -              -
 R3     Circulation Auto Renew CC                   R3-R5        28,300        28,300        28,300          -            -             -             -             -             -              -
 R4     Circulation Auto Renew ACH                  R3-R5         8,100         8,100         8,100          -            -             -             -             -             -              -
 R5     Circulation Auto Renew Check/Cash           R3-R5        26,700        26,700        26,700          -            -             -             -             -             -              -
 R6     Other Receipts                               R6             -             -             -         25,400          -             -             -          25,400           -              -

          Total Receipts                                        204,900       204,900       204,900       25,400          -             -             -          25,400           -              -

          DISBURSEMENTS (CD) - USES

DL1     Gross Payroll                               DL 1-3       89,600        89,600        89,600          -            -           8,000           -             -             -            8,000
DL2     Employer Taxes/Workers Comp                 DL 1-3       26,600        20,700        26,600          -            -             -             -             -             -              -
DL3     Benefits (Health Ins./Retirement)           DL 1-3          800           800           800          -            -             -             -             -             -              -
              Total Labor                                       117,000       111,100       117,000          -            -           8,000           -             -             -            8,000
 D4     Property/Casualty/Liability Insurance         D4          4,900         4,900         4,900          -            -             -             -             -             -              -
 D5     Carriers/Haulers/Freight                    D5&D6        53,400        45,500           700          -            -             -             -             -             -              -
 D6     Correspondents & Other Contract Labor       D5&D6         4,200         4,200         4,200          -            -             -             -             -             -              -
 D7     News Bureaus                                  D7          5,800         5,800         5,800          -            -             -             -             -             -              -
 D8     Newsprint                                     D8         25,600        25,600        25,600          -            -             -             -             -             -              -
 D9     Chemicals/Ink                                 D9          1,900         1,900         1,900          -            -             -             -             -             -              -
D10     Postage                                    D10&D11        2,400         2,400         2,400          -            -             -             -             -             -              -
D11     Dues & Subscriptions/Software License Fees D10&D11        2,100         2,100         2,100          -            -             -             -             -             -              -
D12     Utilities/Phone/Internet                   D12&D13        6,500         6,500         6,500        3,300        3,300         3,300         3,300         3,300         3,300          3,300
D13     Utility Prepayments                        D12&D13          -             -             -            -            -             -             -             -             -              -
D14     Maintenance - Building/Vechilces/Equipment D14            2,700         2,700         2,700          -            -             -             -             -             -              -
D15     Other Operating Expenses                     D15         15,100        15,100         4,900        5,000        5,000         5,000         5,000         5,000         5,000          5,000
D16     Capital Improvements                         D16            -             -             -            -            -             -             -             -             -              -
D17     Professional Fees                            D17            -             -             -            -            -             -             -             -             -              -
D18     US Trustee Fee                               D18            -             -             -            -            -             -             -             -             -           44,639
D19     Interest - Sandton Debt (4.5%)               D19            -             -             -            -            -             -             -             -             -              -

          Total Disbursements                                   241,600       227,800       178,700        8,300        8,300        16,300         8,300         8,300         8,300         60,939



      Increase (Decrease) in Cash                               (36,700)      (22,900)       26,200       17,100       (8,300)      (16,300)       (8,300)       17,100        (8,300)       (60,939)
      Cash Beginning Balance                                    240,434       203,734       180,834      207,034      224,134       215,834       199,534       191,234       208,334        200,034
      Cash Ending Balance - Book                                203,734       180,834       207,034      224,134      215,834       199,534       191,234       208,334       200,034        139,095




                                                                                                                                                                                         EXHIBIT 1
                                                                                                                                                                                        Page 2 of 3
                                                                         Case 19-30223-tmb11           Doc 219        Filed 08/01/19
Western Communications
Cash Collateral Budget

                                     Data Type                Forecast        Forecast
                    Weeks Beginning - Mondays                10/21/2019     10/28/2019
                      Weeks Ending - Sundays                 10/27/2019      11/3/2019

                                                    Source
      RECEIPTS (CR) - SOURCES

 R1     Advertising All                             R1&R2            -              -
 R2     Advertising Other                           R1&R2            -              -
 R3     Circulation Auto Renew CC                   R3-R5            -              -
 R4     Circulation Auto Renew ACH                  R3-R5            -              -
 R5     Circulation Auto Renew Check/Cash           R3-R5            -              -
 R6     Other Receipts                               R6              -              -

          Total Receipts                                             -              -

          DISBURSEMENTS (CD) - USES

DL1     Gross Payroll                               DL 1-3           -              -
DL2     Employer Taxes/Workers Comp                 DL 1-3           -              -
DL3     Benefits (Health Ins./Retirement)           DL 1-3           -              -
              Total Labor                                            -              -
 D4     Property/Casualty/Liability Insurance         D4             -              -
 D5     Carriers/Haulers/Freight                    D5&D6            -              -
 D6     Correspondents & Other Contract Labor       D5&D6            -              -
 D7     News Bureaus                                  D7             -              -
 D8     Newsprint                                     D8             -              -
 D9     Chemicals/Ink                                 D9             -              -
D10     Postage                                    D10&D11           -              -
D11     Dues & Subscriptions/Software License Fees D10&D11           -              -
D12     Utilities/Phone/Internet                   D12&D13         3,300          3,300
D13     Utility Prepayments                        D12&D13           -              -
D14     Maintenance - Building/Vechilces/Equipment D14               -              -
D15     Other Operating Expenses                     D15           5,000          5,000
D16     Capital Improvements                         D16             -              -
D17     Professional Fees                            D17             -              -
D18     US Trustee Fee                               D18             -              -
D19     Interest - Sandton Debt (4.5%)               D19             -              -

          Total Disbursements                                      8,300          8,300



      Increase (Decrease) in Cash                                 (8,300)        (8,300)
      Cash Beginning Balance                                     139,095        130,795
      Cash Ending Balance - Book                                 130,795        122,495




                                                                                                                           EXHIBIT 1
                                                                                                                          Page 3 of 3
                                                                         Case 19-30223-tmb11   Doc 219   Filed 08/01/19
 EXHIBIT 1
CASH COLLATERAL BUDGET




Case 19-30223-tmb11   Doc 219   Filed 08/01/19
                                       LIST OF INTERESTED PARTIES
                                        In re Western Communications, Inc.
                                 U.S. Bankruptcy Court Case No. 19-30223-tmb11

                                              ECF PARTICIPANTS
   JONAS V ANDERSON jonas.v.anderson@usdoj.gov
   MICHAEL W FLETCHER michael.fletcher@tonkon.com, leslie.hurd@tonkon.com;spencer.fisher@tonkon.com
   SARAH FLYNN sarah.flynn@usdoj.gov
   ALBERT N KENNEDY al.kennedy@tonkon.com, leslie.hurd@tonkon.com;spencer.fisher@tonkon.com
   KATHYRN PERKINS kathryn.e.perkins@usdoj.gov
   CRAIG G RUSSILLO crussillo@schwabe.com
   BRAD T SUMMERS summerst@lanepowell.com, docketing-pdx@lanepowell.com
   US TRUSTEE, PORTLAND USTPRegion18.PL.ECF@usdoj.gov

                                          NON-ECF PARTICIPANTS
TOP 20 UNSECURED CREDITORS              Karnopp Petersen LLP                   Imaging Financial Services, Inc.
                                        350 SW Bond St., #400                  POB 35701
Advantage Newspaper Consultants         Bend, OR 97702                         Billings, MT 59107
501-B Executive Place
Fayetteville, NC 28305                  Newscycle Solutions Inc.               PROPERTY TAXES
                                        POB 851306
Bank of America                         Minneapolis, MN 55485-1306             Baker County Tax Collector
800 Fifth Ave.                                                                 1995 3rd St., #140
Seattle, WA 98104                       Oregon Web Press Inc.                  Baker City, OR 97814
                                        263 29th Ave., SW
Carter & Associates                     Albany, OR 97322                       Curry County Tax Collector
POB 21444                                                                      POB 1568
El Cajon, CA 92021                      Pacific Power Inc                      Medford, OR 97501
                                        POB 26000
Century Washington Center Inc           Portland, OR 97256                     Del Norte County Tax Collector
POB 700                                                                        981 H St., #150
Bend, OR 97709                          Page Cooperative Inc.                  Crescent City, CA 95531
                                        700 American Ave., #101
Davis Wright Tremaine LLP               King of Prussia, PA 19406              Deschutes County Tax Collector
c/o Joseph VanLeuven                                                           POB 7559
1300 SW Fifth Ave., #2400               Sacramento Bee                         1300 NW Wall St., #200
Portland, OR 97201                      c/o Paul J. Pascuzzi                   Bend, OR 97701
                                        Felderstein Fitzgerald
Eastman Kodak Company Inc.               Willoughby & Pascuzzi LLP             Tuolumne County Tax Collector
343 State St.                           400 Capitol Mall, #1750                POB 3248
Rochester, NY 14650                     Sacramento, CA 95814                   Sonora, CA 95370-3248
First Interstate Bank                   Southern Lithoplate Inc.               Union County Assessor/Tax Collector
805 NW Bond St.                         POB 741887                             1001 4th St., Suites A & B
Bend, OR 97703                          Atlanta, GA 30374                      La Grande, OR 97850

Grove Mueller Swank PC                  Sun Chemical Inc                       Yazoo County Tax Collector
POB 2122                                POB 2193                               POB 108
Salem, OR 97308-2122                    Carol Stream, IL 60132-2193            Yazoo City, MS 39194
Harrigan Price Fronk & Co. LLP          United Way of Deschutes County         OTHER
2796 NW Clearwater Dr.                  POB 5969
Bend, OR 97703-7008                     Bend, OR 97708                         Andrews McMeel Universal
                                                                               Andrews McMeelsynd/
Homeland Fireworks Inc                  UCC PARTIES                             Universal Uclick
POB 7                                                                          POB 843345
Jamieson, OR 97097                      Hitachi Capital America Corp.          Kansas City, MO 64184-3345
                                        7808 Creekridge Circle, #250
Journal Graphics Inc                    Edina, MN 55439
2840 NW 35th Ave.
Portland, OR 97210


000646/00045/10230230v1




                             Case 19-30223-tmb11           Doc 219      Filed 08/01/19
